DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 19 August, 2019 is being considered by the examiner.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of the use of implied phraseology and lack of a concise statement of the technical disclosure of the patent which is new in the art to which the invention pertains.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 6-7 and 16 are objected to because of the following informalities:  
Claim 6 recites “wherein a user-initiated action is at least one of opening a door of the vehicle, sitting a seat of the vehicle, initiating a remote start of the vehicle, manually sending a command signal to the controller, and sending a voice command to the controller.”, which should be corrected to - - wherein [[a]] the user-initiated action is at least one of: opening a door of the vehicle, sitting in a seat of the vehicle, initiating a remote start of the vehicle, manually sending a command signal to the controller, and sending a voice command to the controller. - -
Claim 7 recites “wherein the at least one heating panel has a radiating surface area between 2 and 5 square meters.”, which should be corrected to - - wherein the at least one IR panel has a radiating surface area between 2 and 5 square meters.- -
Claim 16 recites “wherein a user-initiated action is at least one of: opening a door of the vehicle, sitting a seat of the vehicle, initiating a remote start of the vehicle, manually sending a command signal to the controller, and sending a voice command to the controller.”, which should be corrected to - - wherein [[a]] the user-initiated action is at least one of: opening a door of the vehicle, sitting in a seat of the vehicle, initiating a remote start of the vehicle, manually sending a command signal to the controller, and sending a voice command to the controller. - -
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the controller" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, it is being construed the claim recites a controller.
Claim 16 is further rejected under 35 U.S.C. 112(b) for further reciting the indefinite claim language of “the controller” in line 3, and further due to the dependency from rejected claim 15. . For examination purposes, it is being construed claim 15 recites a controller, so as to give antecedent basis for the recitation in claim 16.
Claim 17 recites the limitation "the power supply" in line .  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, it is being construed the claim recites a power supply.
Claims 18-20 are further rejected under 35 U.S.C. 112(b) due to the dependency from rejected claim 17. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-6, 8-11, 13, 15-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by OGINO (US 8,884,191 B2 – published 11 November, 2014).
As to claim 1, OGINO discloses an infrared (IR) heating module for a vehicle having a passenger cabin (abstract; col.1, lines  40-59; col.13, lines 57-col.14, line 6) comprising:
at least one IR panel (2/3; col. 2, lines 65-67; col.3, lines 9-1 and 21-29; figures 1-8 and 13-14);
a controller (34; col.3, lines 1-5; col.4, lines 50-59; col. 5, lines 41-49; col.6, lines 12-26; col.7, lines  31- 42; cool. 7, line 65 – col.8, line 1; col.8, line 67 – col.9, line 12; col.10, lines 60-64; col.13, lines 57-col.14, line 6) coupled to the at least one IR panel (such as shown at least in figures 9a and 10a, in view of the previously cited control recitations) for controlling operation of the IR heating module (col.3, lines 1-5; col.4, lines 50-59; col. 5, lines 41-49; col.6, lines 12-26; col.7, lines  31- 42; cool. 7, line 65 – col.8, line 1; col.8, line 67 – col.9, line 12; col.10, lines 60-64; MPEP §2114-II); and
a power supply (col.13, lines 6-7) coupled to the controller for supplying power to the IR heating module (in view of the controller energizing and deenergizing the IR heating module and power being supplied by the alternator to the IR heating module, as noted in the previous citations),
wherein the at least one IR panel is adapted and configured to be installed in a roof within the passenger cabin of the vehicle (figure 6b and 7b; col.13, lines 30-39).

As to claim 2, OGINO further discloses wherein the power supply is configured to operate the at least one IR panel between 100 and 300 Watts (col. 12, line 62- col.13, line 9).

As to claim 5, OGINO further discloses wherein the controller is adapted and configured to turn on the IR heater module based on a user-initiated action (col.8, line 67-col.9, line 12; col.9, lines 48-55).

As to claim 6, OGINO further discloses wherein a user-initiated action is at least opening a door of the vehicle (col.8, line 67-col.9, line 12; col.9, lines 48-55).

As to claim 8, OGINO discloses a vehicle(abstract; col.1, lines  40-59; col.13, lines 57-col.14, line 6) having an infrared (IR) heating module (combination of 2/3 with 34 and a power supply; col. 2, lines 65-67; col.3, lines 9-1 and 21-29; figures 1-8 and 13-14;col.3, lines 1-5; col.4, lines 50-59; col. 5, lines 41-49; col.6, lines 12-26; col.7, lines  31- 42; cool. 7, line 65 – col.8, line 1; col.8, line 67 – col.9, line 12; col.10, lines 60-64; col.13, lines 57-col.14, line 6; col.13, lines 6-7; col.13, lines  57- col.14, line 6) having at least one IR panel (2/3; col. 2, lines 65-67; col.3, lines 9-1 and 21-29; figures 1-8 and 13-14) for controlling a climate within a vehicle (col.1, lines 57-59; MPEP §2114 – II), the vehicle comprising:
a cabin adapted and configured to house a plurality of passengers (figure 7b);
a roof (figure 6b and/or 7b, including upper roof surface and pillar surfaces of the vehicle) within an upper surface of the cabin; and
a plurality of seats (figure 7b) adapted and configured to  seat a plurality of passengers within the cabin (figure 7b, in view of figure 6b);
wherein the at least one IR panel is installed within the roof of the vehicle (figure 6b and 7b; col.13, lines 30-39).

As to claim 9, OGINO further discloses wherein the at least one IR panel is installed in a b-pillar of the roof (7b; col.13, lines 30-39).

As to claim 10, OGINO further discloses wherein the at least one IR panel is installed over at least one of the plurality of seats (figure 6b; col.6, lines 19-26).

As to claim 11, OGINO further discloses wherein the IR heating module further comprises a power supply (col.13, lines 6-7)configured to output power from the at least one IR panel (as it is understood that power is supplied from the power supply to the IR, by controller of the controller, to the IR panel, which outputs the power as heat from the IR panel to warm an occupant/interior of the vehicle) within a range of  100 and 300 Watts (col. 12, line 62- col.13, line 9).

As to claim 13, OGINO discloses the IR heating module further comprising a thermostat which is capable of detecting a temperature within the cabin of the vehicle (col.3, lines 1-5; see MPEP §2114 – II). 

As to claim 15, OGINO further discloses wherein the controller is adapted and configured to turn on the IR heater module based on a user-initiated action (col.8, line 67-col.9, line 12; col.9, lines 48-55).

As to claim 16, OGINO further discloses wherein a user-initiated action is at least opening a door of the vehicle (col.8, line 67-col.9, line 12; col.9, lines 48-55).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over OGINO (US 8,884,191 B2 – published 11 November, 2014).
As to claim 7, OGINO discloses wherein the at least one heating panel has radiating surface area (such as the surface area of 2/3 within figures 1-8 and 13-14). 
However, OGINO does not further disclose wherein the surface area of the heating (IR) panel is between 2 and 5 square meters.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of OGINO to have a radiating surface area of the heating panel between 2 and 5 square meters since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of OGINO would not operate differently with the claimed surface area and since the heating panels are provided within surfaces of the vehicle, which have finite dimensions, would function appropriately having the claimed surface area. Further, applicant places no criticality on the range claimed, indicating “The surface are dimensions of the IR panel 8 or IR panels 8a-8d may be adjusted according to the vehicle size” (specification par. [0029]).

Claims 3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over OGINO (US 8,884,191 B2 – published 11 November, 2014), in view of ENGMAN (WO 2019/027362 A1 – published in English on 7 February, 2019).
As to claim 3, OGINO does not explicitly provide wherein the power supply provides power to the IR heating module independent of at least one of a battery and an engine of the vehicle. In particular, OGINO provides wherein the alternator, which is associated with an engine of vehicles, provides the power generated to the IR panel, when commanded by the controller.
ENGMAN, however, is within the field of endeavor provided an IR heater (7) to heat air of a vehicle (abstract). ENGMAN teaches that the systems subsystem for storing electrical energy is separated from the other electrical components of the vehicle (abstract), and is used to supply power to the IR heater (pg. 4, lines 14-16). It is noted that in known systems, either an external power source, such as a stationary grid is used to power the heating, (pg. 1, lines 19-22) or energy from a vehicle’s power source is used ( pg. 1, lines 23-27). Both known methods of supplying electrical energy to heaters of a vehicle have disadvantages, such as restricting the use of the heaters to stationary vehicle operations (pg. 1, lines 19-22) and decreasing the vehicles battery to a level that is insufficient to start the vehicle (pg. 1, lines 23-27). As such, it is desirable to implement the power source of the IR heating panel, as a power source independent from the vehicle’s electrical systems, so as to overcome these disadvantages known within the art. Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify OGINO with the teachings of ENGMAN to incorporate the IR panel being power by a power source that is at least independent of the electrical systems, such as the battery, of the vehicle for these reasons.

As to claim 12, OGINO does not explicitly provide wherein the power supply provides power to the IR heating module independent of at least one of a battery and an engine of the vehicle. In particular, OGINO provides wherein the alternator, which is associated with an engine of vehicles, provides the power generated to the IR panel, when commanded by the controller.
ENGMAN, however, is within the field of endeavor provided an IR heater (7) to heat air of a vehicle (abstract). ENGMAN teaches that the systems subsystem for storing electrical energy is separated from the other electrical components of the vehicle (abstract), and is used to supply power to the IR heater (pg. 4, lines 14-16). It is noted that in known systems, either an external power source, such as a stationary grid is used to power the heating, (pg. 1, lines 19-22) or energy from a vehicle’s power source is used ( pg. 1, lines 23-27). Both known methods of supplying electrical energy to heaters of a vehicle have disadvantages, such as restricting the use of the heaters to stationary vehicle operations (pg. 1, lines 19-22) and decreasing the vehicles battery to a level that is insufficient to start the vehicle (pg. 1, lines 23-27). As such, it is desirable to implement the power source of the IR heating panel, as a power source independent from the vehicle’s electrical systems, so as to overcome these disadvantages known within the art. Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify OGINO with the teachings of ENGMAN to incorporate the IR panel being power by a power source that is at least independent of the electrical systems, such as the battery, of the vehicle for these reasons.

Claims 4, 14, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over OGINO (US 8,884,191 B2 – published 11 November, 2014), in view of YEN (US 2020/0346516 A1 – filed 1 May, 2019).
As to claim 4, OGINO discloses use of a thermostat which is capable of detecting a temperature within the cabin of the vehicle (col.3, lines 1-5; see MPEP §2114 – II). 
However, OGINO does not further disclose a thermostat coupled to the controller for detecting a temperature within the passenger cabin, wherein the controller is adapted and configured to turn on the module automatically when a temperature of the thermostat reaches a threshold value.
YEN, however, is within the field of endeavor provided a radiant heating system for regulating a climate within the interior of a vehicle (abstract). YEN teaches a plurality of radiant heating panels (22), which are coupled to an energy source (24; par. 23) and controller (34; par. 27). A thermostat (30; par. 25-26) is associated with the system for detecting a temperature, such as the climate inside the cabin (par. 25) or occupant (par. 26). The controller is taught to communicate with the thermostat to receive information regarding the climate of the ambient cabin temperature and/or the occupant (par. 27), so as to provide regulation of the ambient climate proximate to a seat via selective activation of the radiant heating panels (par. 27). In particular,  the controller receives information with regards to the temperature within the passenger cabin, then compares the sensed temperature to a predetermined threshold value (setpoint, 36). The controller then automatically controls operation of the radiant heating panels when the temperature sensor reaches the threshold value (par. 30); MPEP §2111.04-II, with regards to apparatus claims with contingent limitations. Doing such, the intensity of the heat output can be varied by the radiant heating panels, so as to regulate and adapt localized climate of the cabin to specific requirements of an individual vehicle occupant (par. 30). Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify OGINO with the teachings of YEN to incorporate the thermostat and controller connection and operation for this reason to regulate and adapt localized climate of the cabin to specific requirements of an individual vehicle occupant, in addition to varying the output of the radiant heating panels.

As to claim 14, OGINO disclosed the IR heating module further comprising a thermostat which is capable of detecting a temperature within the cabin of the vehicle (col.3, lines 1-5; see MPEP §2114 – II), and further wherein the IR module comprises a controller (34; col.3, lines 1-5; col.4, lines 50-59; col. 5, lines 41-49; col.6, lines 12-26; col.7, lines  31- 42; cool. 7, line 65 – col.8, line 1; col.8, line 67 – col.9, line 12; col.10, lines 60-64; col.13, lines 57-col.14, line 6).
However, OGINO does not further disclose the controller being adapted and configured to turn on the at least one IR panel automatically when a temperature of the thermostat reaches a threshold value.
YEN, however, is within the field of endeavor provided a radiant heating system for regulating a climate within the interior of a vehicle (abstract). YEN teaches a plurality of radiant heating panels (22), which are coupled to an energy source (24; par. 23) and controller (34; par. 27). A thermostat (30; par. 25-26) is associated with the system for detecting a temperature, such as the climate inside the cabin (par. 25) or occupant (par. 26). The controller is taught to communicate with the thermostat to receive information regarding the climate of the ambient cabin temperature and/or the occupant (par. 27), so as to provide regulation of the ambient climate proximate to a seat via selective activation of the radiant heating panels (par. 27). In particular,  the controller receives information with regards to the temperature within the passenger cabin, then compares the sensed temperature to a predetermined threshold value (setpoint, 36). The controller then automatically controls operation of the radiant heating panels when the temperature sensor reaches the threshold value (par. 30; MPEP §2111.04-II, with regards to apparatus claims with contingent limitations). Doing such, the intensity of the heat output can be varied by the radiant heating panels, so as to regulate and adapt localized climate of the cabin to specific requirements of an individual vehicle occupant (par. 30). Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify OGINO with the teachings of YEN to incorporate the thermostat and controller connection and operation for this reason to regulate and adapt localized climate of the cabin to specific requirements of an individual vehicle occupant, in addition to varying the output of the radiant heating panels.

As to claim 17, OGINO discloses a non-transitory machine-readable medium on which  program is stored for providing instructions to a controller(34; col.3, lines 1-5; col.4, lines 50-59; col. 5, lines 41-49; col.6, lines 12-26; col.7, lines  31- 42; cool. 7, line 65 – col.8, line 1; col.8, line 67 – col.9, line 12; col.10, lines 60-64; col.13, lines 57-col.14, line 6) of an infrared (IR) heating module within a vehicle, the IR heating module having at least one heating panel (2/3; col. 2, lines 65-67; col.3, lines 9-1 and 21-29; figures 1-8 and 13-14), the program, when executed by a processor (based on the controllers ability to receive and send signals for operation), causing the processor to perform:
detecting a temperature within a cabin of the vehicle (col.3, lines 1-5) based on an output of a thermostat within the vehicle (col. 3, lines 1-5);
initiating an operation of the at least one IR panel (col3, lines  1-37),
wherein the at least one IR panel is installed within the roof of the vehicle(figure 6b and 7b; col.13, lines 30-39).
However, OGINO does not explicitly disclose wherein the controller receives a signal related to the temperature detected, and initiations the operation of the IR panel based on the received signal.
YEN, however, is within the field of endeavor provided a radiant heating system for regulating a climate within the interior of a vehicle (abstract). YEN teaches a plurality of radiant heating panels (22), which are coupled to an energy source (24; par. 23) and controller (34; par. 27). A thermostat (30; par. 25-26) is associated with the system for detecting a temperature, such as the climate inside the cabin (par. 25) or occupant (par. 26). The controller is taught to communicate with the thermostat to receive information regarding the climate of the ambient cabin temperature and/or the occupant (par. 27), so as to provide regulation of the ambient climate proximate to a seat via selective activation of the radiant heating panels (par. 27). In particular,  the controller receives information with regards to the temperature within the passenger cabin, then compares the sensed temperature to a predetermined threshold value (setpoint, 36). The controller then automatically controls operation of the radiant heating panels when the temperature sensor reaches the threshold value (par. 30; MPEP §2111.04-II, with regards to apparatus claims with contingent limitations). Doing such, the intensity of the heat output can be varied by the radiant heating panels, so as to regulate and adapt localized climate of the cabin to specific requirements of an individual vehicle occupant (par. 30). Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify OGINO with the teachings of YEN to incorporate the thermostat and controller connection and operation for this reason to regulate and adapt localized climate of the cabin to specific requirements of an individual vehicle occupant, in addition to varying the output of the radiant heating panels.

As to claim 18, OGINO, as modified by YEN, further discloses wherein the processor(in view of the controller, which incorporates the processor based on ability to receive and send signals for operation, energizing and deenergizing the IR heating module and power being supplied by the alternator to the IR heating module) is configured to perform he step of supplying power from a power supply(col.13, lines 6-7)  to the at least one IR panel between 100 and 300 Watts (col. 12, line 62- col.13, line 9).

As to claim 19, OGINO further discloses wherein the controller is adapted and configured to turn on the IR heater module based on a user-initiated action (col.8, line 67-col.9, line 12; col.9, lines 48-55).

As to claim 20, OGINO further discloses wherein a user-initiated action is at least opening a door of the vehicle (col.8, line 67-col.9, line 12; col.9, lines 48-55).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588. The examiner can normally be reached Monday-Thursday 6:30AM - 3:30PM EST, every other Friday 6:30AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNA M HOPKINS/Examiner, Art Unit 3763                                                                                                                                                                                                        5/18/2022